Citation Nr: 1037150	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for schizoaffective 
disorder.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for dementia.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for cholycystectomy.

6.  Entitlement to service connection for internal hemorrhoids.

7.  Entitlement to service connection for hepatitis.

8.  Entitlement to service connection for adrenal mass.

9.  Entitlement to service connection for kidney disease. 

10.  Entitlement to service connection for hyperkalemia.

11.  Entitlement to service connection for alcohol abuse and 
opiate dependence.

12.  Entitlement to special monthly compensation (SMC) based on 
aid and attendance/housebound.  

13.  Whether new and material evidence has been received to 
reopen a claim for service connection of gastric fundoplication 
(previously claimed as peptic ulcer disease/stomach condition).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W.M.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to August 1957.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  
Jurisdiction of the Veteran's claims file was later transferred 
to the Huntington, WV RO.  

The Veteran was provided a Central Office Board hearing in August 
2010.  A transcript of the testimony offered at this hearing has 
been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is claiming that he incurred a psychiatric 
disability, to include schizoaffective disorder and bipolar 
disorder in service.  At his August 2010 Board hearing, he 
testified that during service he began to feel depressed and had 
been so since then on "pretty much a regular basis."  He 
related that he was discharged for having a low IQ, which also 
led to him feeling depressed.  He also testified that he was 
treated for depression while in service.  A review of the claims 
file reveals that the Veteran's service treatment records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).

The Veteran's testimony suggests that he may have a psychiatric 
disorder, to include schizoaffective disorder and bipolar 
disorder, that first manifested in service, or is attributable 
thereto.  There is, however, no medical evidence of record on 
this point.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, where 
the evidence of record, taking into consideration all information 
and lay or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he had 
had continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent symptoms, 
and evidence indicating an association between the appellant's 
disability and his active service, but there was not of record, 
competent medical evidence addressing whether there is a nexus 
between his tinnitus and his active service, VA was to provide 
the claimant with a medical "nexus" examination.

In this case, as the Veteran has reported that he currently 
experiences the recurrent symptoms of psychiatric illness, 
observations which he is competent to make, and he has indicated 
that these symptoms first began in service, an observation which 
he is also competent to make, the Board finds that the necessity 
for a VA examination is shown for the proper assessment of the 
Veteran's claims for service connection for schizoaffective 
disorder and bipolar disorder.  38 U.S.C.A. § 5103A (West 2002).

The Board also notes that the remaining claims are inextricably 
intertwined with the claims for service connection of 
schizoaffective disorder and bipolar disorder remanded herein.  
The Veteran is claiming that the remaining claimed disabilities 
are secondary to alcohol and drug abuse, which in turn, the 
Veteran's believes are a consequence of his psychiatric disorder.  
Thus, these claims must be deferred pending readjudication of 
those claims.  Moreover, if any claim for service connection is 
substantiated, the SMC claim would come into play.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Also, the Board notes that the Veteran has not been apprised of 
the evidence and information necessary to substantiate a claim 
for service connection on a secondary basis, including through 
aggravation.  Upon remand, he should be afforded notice in this 
regard.  See 38 C.F.R. § 3.310.

Lastly, the Board notes that the latest VA medical records for 
the Veteran are dated December 17, 2007.  The Veteran regularly 
seeks VA treatment; thus, it appears that there is a need to 
associate further records with the Veteran's file.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek these 
records.  38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 
notify the Veteran of what information and 
evidence are needed to substantiate his 
claims of entitlement to service connection 
as secondary to service-connected 
disabilities.  The Veteran must be notified 
of what portion of that evidence VA will 
secure, and what portion he must submit.  If 
requested, VA will assist him in obtaining 
records of treatment from private medical 
professionals, or other evidence, provided 
that he provides sufficient, identifying 
information and written authorization.  
Depending upon the Veteran's response, any 
and all assistance due the Veteran must then 
be provided by VA to him.

2.  Attempt to obtain any VA medical records 
not currently associated with the claims file 
and associate them therewith, particularly 
any such records dated after December 17, 
2007.  Perform any and all follow-up as 
necessary, and document negative results.

3.  Thereafter, schedule the Veteran for a 
mental disorders examination by an 
appropriate physician to determine the 
presence, nature and etiology of any 
diagnosed psychiatric disorders, to include 
schizoaffective disorder and bipolar 
disorder.  The examiner should obtain a 
complete, pertinent history from the Veteran 
and review the claims file in conjunction 
with the examination, giving particular 
attention to his history, lay assertions, and 
the pertinent medical evidence.  Based on a 
review of the record and examination of the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that any diagnosed psychiatric 
disorder, to include schizoaffective disorder 
and bipolar disorder, is attributable to 
service.

Any and all opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.

4.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


